DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The Information Disclosure Statement filed on August 13, 2020 has been considered by the examiner.

Claim Interpretation
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “memory device” and “processing device” in claims 1-10 and 17-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-10 objected to because of the following informalities:
Claim 1 recites the limitation “the memory devices” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “the memory device”.
Examiner suggests amending line 13 of claim 1 to read “in 
Claim 5 recites the limitation “the earliest” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “an earliest”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-13 recite “responsive to refraining from marking the command”, which contradicts the “marking the command” present in claim 11.  It is unclear 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (Pub. No. US 2020/0026464) in view of Jeong (Pub. No. US 2018/0293006).

Claim 11:
Yen et al. disclose a method comprising: 
receiving a command addressed to a logical block of a plurality of memory devices [fig. 2; par. 0045 – Write commands are received. (“Referring to FIG. 1 and FIG. 2, in step S21, the processor 211 receives a first write command and a first data corresponding to the first write command from the host system 10, stores the first write command into a command queue in the buffer memory 216, and stores the first data into the buffer memory 216, wherein the first write command instructs to store the first data into a first logical address.”)];  
determining whether a latest executed command is addressed to the logical block [figs. 2, 3B; par. 0066 – It is determined whether a subsequent write request is addressed to the same logical address. (“In another embodiment, in response to determining that the third physical address is equal to the first physical address (S2513--+yes), step S2514 is performed subsequently, and the write resuming operation circuit unit 215 (or write data management circuit 2151) determines whether the second write command is stored into the command queue, wherein the second write command instructs to store the second data into the first logical address.”)];  
marking the command responsive to determining that the latest executed command is addressed to the logical block [As per 2111.04, this limitation is not required as it is contingent on determining that the latest executed command is addressed to the logical block.];  
adding the command addressed to the logical block to a first-input first-output (FIFO) memory responsive to marking the command [As per 2111.04, this limitation is not required as it is contingent on marking the command.]
executing a plurality of commands stored in the FIFO memory [As per 2111.04, this limitation is not required as it is contingent on marking commands and adding commands to the FIFO].
However, Yen et al. do not specifically disclose:
marking the command responsive to determining that the latest executed command is addressed to the logical block;  
adding the command addressed to the logical block to a first-input first-output (FIFO) memory responsive to marking the command; and 
executing a plurality of commands stored in the FIFO memory.
In the same field of endeavor, Jeong discloses:
marking the command responsive to determining that the latest executed command is addressed to the logical block;  
adding the command addressed to the logical block to a first-input first-output (FIFO) memory responsive to marking the command; and 
executing a plurality of commands stored in the FIFO memory [fig. 8; pars. 0098-0107 – Commands are processed in the order they are received. (“Each command group queued in the multi-mailbox 700 may follow the FIFO basis.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yen et al. to include queueing commands, as taught by Jeong, in order to allow the commands to be coherently rearranged in order to raise the flexibility of the data management.

Claim 12 (as applied to claim 11 above):
The method, further comprising:
adding the command to a command table responsive to refraining from marking the command [As per 2111.04, this limitation is not required as it is contingent on refraining from marking the command.]. 
 
Claim 13 (as applied to claim 12 above):
The method, further comprising:
refraining from adding the command to the FIFO memory responsive to refraining from marking the command [As per 2111.04, this limitation is not required as it is contingent on refraining from marking the command.]. 
 
Claim 14 (as applied to claim 11 above):
Jeong discloses the method, further comprising, 
responsive to determining that the command is a write command and responsive to marking the command, adding the command to the FIFO memory such that the command is executed before read commands and after a newest write command from the write commands of the plurality of commands [As per 2111.04, this limitation is not required as it is contingent on determining that the command is a write command, marking the command, and adding the command to the FIFO memory.; fig. 8; pars. 0098-0107 – Commands are processed in the order they are received. (“Each command group queued in the multi-mailbox 700 may follow the FIFO basis.”)]. 
 
Claim 15 (as applied to claim 11 above):

responsive to determining that the command is a read command and responsive to marking the command, adding the command to the FIFO memory such that the command is executed after the read command and the write commands of the plurality of commands [As per 2111.04, this limitation is not required as it is contingent on determining that the command is a read command, marking the command, and adding the command to the FIFO memory.; fig. 8; pars. 0098-0107 – Commands are processed in the order they are received. (“Each command group queued in the multi-mailbox 700 may follow the FIFO basis.”)]. 
 
Claim 16 (as applied to claim 11 above):
Jeong discloses, 
wherein executing the plurality of commands stored in the FIFO memory further comprises providing the plurality of commands to a processing device of a memory sub-system [figs. 1, 4; pars. 0058-0059, 0101-0105 – The commands are processed. (“The controller 130 may control overall operations of the memory device 150, such as read, write, program and erase operations. For example, the controller 130 of the memory system 110 may control the memory device 150 in response to a request from the host 102. The controller 130 may provide the data read from the memory device 150, to the host 102, and/or may store the data provided from the host 102 into the memory device 150.”)].

Allowable Subject Matter
Claims 17-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



12 March 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139